Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       DETAILED ACTION

1.This action is response to the amendment filed on 06/14/2022. Claims 1-15, 21-32 are pending.
                               
                                  Reasons for allowance

 	2. With respect to claims 1, and 21-22, which constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claim as a whole. 
3. For claim 1, Sen (WO 2009/122437) teaches a system for detecting malicious gray-hole nodes in a mobile ad hoc network comprising a plurality of nodes. Collecting data routing information from each of nodes to obtain a data routing record of the nodes. The data routing records enables identification and creation of list of good nodes and suspicious nodes. Sending an alarm message in relation to suspicious node to each of other nodes of the network (page 5, lines 1-18), but Sen does not teach in response to detecting the failure: at a first node in the plurality of nodes: identifying a suspicious node in the plurality of nodes, the suspicious node being a node in the plurality of nodes that is no longer connected to the first node as a result of the failure; broadcasting a first list of suspicious nodes to neighbor nodes in the plurality of nodes, the first list of suspicious nodes including the suspicious node, the neighbor nodes being nodes in the plurality of nodes that remain directly connected to the first node after the failure; receiving a second list of suspicious nodes from at least one of the neighbor nodes; determining connectivity information for the plurality of nodes based at least in part on the first list of suspicious nodes and the second list of suspicious nodes; determining whether the first node is in a winning fully connected component of the distributed database based on the connectivity information, wherein the winning fully connected component includes more than half of the nodes in the plurality of nodes and each node in the winning fully connected component node is directly connected to each other node in the winning fully connected component node; in response to determining that the first node is in the winning fully connected component of the plurality of nodes, continuing to operate the first node; and in response to determining that the first node is not in the winning fully connected component of the plurality of nodes, failing the first node to resolve the failure as claimed. The same reasoning applies to claim 22.

	4. For claim 21, Sen (WO 2009/122437) teaches a system for detecting malicious gray-hole nodes in a mobile ad hoc network comprising a plurality of nodes. Collecting data routing information from each of nodes to obtain a data routing record of the nodes. The data routing records enables identification and creation of list of good nodes and suspicious nodes. Sending an alarm message in relation to suspicious node to each of other nodes of the network (page 5, lines 1-18), but Sen does not teach the distributed database including a plurality of nodes, each node in the plurality of nodes connected to each other node in the plurality of nodes, the method comprising, in response to detecting the failure: 5U.S. Application No. 17/427,132Attorney Docket No. NUDB-012US01 at a first node in the plurality of nodes: determining whether the first node is directly connected with at least half of the nodes in the plurality of nodes; in response to determining that the first node is directly connected with fewer than half of the nodes in the plurality of nodes, failing the first node to at least partially resolve the failure; in response to determining that the first node is directly connected with at least half of the nodes in the plurality of nodes, broadcasting a first list of suspicious nodes to neighbor nodes in the plurality of nodes, the first list of suspicious nodes including nodes not directly to the first node and the neighbor nodes being nodes that remain directly connected to the first node after the failure; receiving a second list of suspicious nodes from at least one of the neighbor nodes; determining if the first list of suspicious nodes matches the second list of suspicious nodes; in response to determining that the first list of suspicious nodes matches the second list of suspicious nodes, keeping the first node operational in at least partial resolution of the failure; in response to determining that the first list of suspicious nodes does not match the second list of suspicious nodes, broadcasting a first updated list of suspicious nodes based on the first list of suspicious nodes and the second list of suspicious nodes to the neighbor nodes; receiving at least one second updated list of suspicious nodes from at least one of the neighbor nodes; determining connectivity information for the plurality of nodes based at least in part on the first updated list of suspicious nodes and the second updated list of suspicious nodes; determining a winning fully connected component of the distributed database based on the connectivity information, wherein the winning fully connected component includes more than half of the nodes in the plurality of nodes and each node in the winning fully connected component is directly connected to each other node in the winning fully connected component; 6U.S. Application No. 17/427,132Attorney Docket No. NUDB-012US01 determining if the first node is in the winning fully connected component; in response to determining that the first node is in the winning fully connected component of the plurality of nodes, continuing to operate the first node to at least partially resolve the failure; and in response to determining that the first node is not in the winning fully connected component of the plurality of nodes, failing the first node to at least partially resolve the failure as claimed. Accordingly, claim 21 is allowed.
	Accordingly, claims 1-15, and 21-32 are allowed.
                                               Conclusions

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452